             Case 20-10343-LSS         Doc 2020-3      Filed 02/03/21      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

    BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                      (Jointly Administered)
                        Debtors.
                                                      Hearing Date: March 17, 2021 at 10:00 a.m. (ET)
                                                      Response Deadline: February 23, 2021 at 4:00 p.m. (ET)

  NOTICE OF DEBTORS’ SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO
    CERTAIN (I) CROSS-DEBTOR DUPLICATE CLAIMS, (II) SUBSTANTIVE
DUPLICATE CLAIMS, (III) NO LIABILITY CLAIMS, (IV) MISCLASSIFIED CLAIMS,
       AND (V) REDUCE AND ALLOW CLAIMS (NON-ABUSE CLAIMS)

               PLEASE TAKE NOTICE that today, the above-captioned debtors and debtors in
possession (the “Debtors”) filed the Debtors’ Second Omnibus (Substantive) Objection To Certain
(I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate Claims, (III) No Liability Claims,
(IV) Misclassified Claims, And (V) Reduce And Allow Claims (Non-Abuse Claims) (the
“Objection”).

                PLEASE TAKE FURTHER NOTICE that responses, if any, to the Objection must
be (a) in writing; (b) filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor,
Wilmington, Delaware 19801, on or before February 23, 2021, at 4:00 p.m. (ET) (the “Response
Deadline”); and (c) served so as to be received on or before the Response Deadline by the
undersigned counsel to the Debtors.

               PLEASE TAKE FURTHER NOTICE THAT only responses made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

          PLEASE TAKE FURTHER NOTICE THAT A TELEPHONIC HEARING ON
THE OBJECTION WILL BE HELD ON MARCH 17, 2021, AT 10:00 A.M. (ET) BEFORE
THE HONORABLE LAURIE SELBER SILVERSTEIN OF THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE.2



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal
tax identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA,
LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 Any party that wants to participate in the Hearing must make arrangements to do so through
CourtCall by telephone (866-582-6878) or facsimile (866-533-2946) by no later than March 17,
2021, at 9:00 a.m. (ET). If you do not make timely arrangements, you may not be able to
participate in the Hearing.
         Case 20-10343-LSS    Doc 2020-3    Filed 02/03/21    Page 2 of 2



          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE OBJECTION WITHOUT
FURTHER NOTICE OR HEARING.

Dated: February 3, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Eric W. Moats (No. 6441)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 658-9200
                                  Email: dabbott@mnat.com
                                          aremming@mnat.com
                                          emoats@mnat.com
                                          ptopper@mnat.com

                                  – and –

                                  WHITE & CASE LLP
                                  Jessica C. Lauria (admitted pro hac vice)
                                  1221 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 819-8200
                                  Email: jessica.lauria@whitecase.com

                                  – and –

                                  WHITE & CASE LLP
                                  Michael C. Andolina (admitted pro hac vice)
                                  Matthew E. Linder (admitted pro hac vice)
                                  111 South Wacker Drive
                                  Chicago, Illinois 60606
                                  Telephone: (312) 881-5400
                                  Email: mandolina@whitecase.com
                                         mlinder@whitecase.com

                                  Counsel for the Debtors and Debtors in Possession




                                      2
